                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

JAMES HUTTO, III                                                                    PETITIONER


V.                                                         CIVIL ACTION NO.: 3:20-CV-98-DPJ

NATHAN BURL CAIN, Commissioner, Mississippi
Department of Corrections and LYNN FITCH,
Attorney General of the State of Mississippi                                     RESPONDENTS

                                  ORDER ON DISCOVERY
                             AND REVISED SCHEDULING ORDER

         This death-penalty petition is before the Court on Petitioner James Hutto, III’s Motion to

Allow Discovery [19]; the parties’ Joint Motion for Revised Scheduling Order [25]; and

Respondents’ three motions for time to file an answer [22, 26, 27]. The motion to allow

discovery will be granted in part and denied in part as explained below. Respondents’ motions

for time to answer are unopposed and therefore granted, and their subsequently filed answer is

deemed timely. Finally, the joint motion to revise the scheduling order is denied without

prejudice to refiling after Hutto announces whether he intends to exhaust certain claims in state

court.

I.       Motion to Allow Discovery [19]

         Hutto originally sought an Order granting his lawyers access to his records from the

Mississippi Department of Corrections (MDOC) and his records from the Hinds County

Detention Center. See Mot. [19] at 1–3. In his Reply to Respondents’ opposition, Hutto added a

request for an order granting him access to his mother’s medical records, but apparently

abandoned his request for the detention-center records. See Reply [21] at 2.
        Respondents oppose the discovery request, although they acknowledge that Hutto’s

attorneys could get his MDOC records if Hutto signs a release. But given the COVID-19

pandemic and Hutto’s reported lack of cooperation, obtaining that consent may be difficult, and

there is no apparent prejudice in ordering production of Hutto’s own records which he himself

could disclose. For these reasons, the Court will grant the request for an Order permitting

Hutto’s attorneys to obtain his MDOC records.

        The Court will not, however, grant Hutto’s counsel access to his mother’s medical

records. The request was simply added to Hutto’s Reply, and no specific reasons were given for

it. Because habeas cases are, in essence, civil, the rules of procedure govern unless, “and to the

extent ‘inconsistent with any statutory provisions or [habeas-specific] rules.’” Banister v. Davis,

140 S. Ct. 1698, 1705 (2020) (quoting Rules Governing Section 2254 Cases in the United States

District Courts R. 12).

        To begin, Uniform Local Rule 7 requires that any request for court action be made in the

form of a motion and precludes seeking relief in subsequent legal briefs. Moreover, “[i]t is the

practice of . . . the district courts to refuse to consider arguments raised for the first time in reply

briefs” because opposing counsel is denied an opportunity to be heard. Gillaspy v. Dall. Indep.

Sch. Dist., 278 F. App’x 307, 315 (5th Cir. 2008) (citation omitted). That happened here.

Finally, Rule 6(a) of the Rules Governing § 2254 cases permits discovery only upon a finding of

“good cause.” Rules Governing Section 2254 Cases in the United States District Courts R. 6(a);

see Murphy v. Johnson, 205 F.3d 809, 814 (5th Cir. 2000). In keeping with that standard, Rule

6(b) requires a party seeking discovery to “provide reasons for the request.” Hutto provides no

specific reasons for this additional request. Accordingly, the Court denies the request for records

from Hutto’s mother, which was never part of his discovery motion.



                                                    2
II.    Joint Motion for Revised Scheduling Order [25]

       Both Hutto and Respondents seek a revised scheduling order that will permit Hutto to file

an amended petition, with the remaining dates calculated from that event. In its earlier Order

[11], the Court anticipated that Hutto would file an amended petition to flesh out claims that

were not fully articulated in the original petition. If the purpose of filing an amended petition is

to pursue unexhausted claims, however, the amendment will be futile. A review of the first

habeas petition reveals that Hutto has included several claims that are unexhausted, claiming that

the default should be excused because both his trial and post-conviction counsel were ineffective.

       Ineffective assistance of post-conviction counsel is not a ground for habeas relief under

federal law, although it can, in certain circumstances, excuse default. Martinez v. Ryan, 566 U.S.

1, 17 (2012); 28 U.S.C. § 2254(i). The Mississippi Supreme Court, however, has recognized a

state right to effective post-conviction counsel in death penalty cases. Grayson v. State, 118 So.

3d 118, 126 (Miss. 2013) (“[T]oday we make clear that PCR petitioners who are under a

sentence of death do have a right to the effective assistance of PCR counsel.”). The Mississippi

Supreme Court continues to cite Grayson as mandating review of claims of ineffectiveness of

post-conviction counsel in successive PCR petitions, even years after the initial post-conviction

petition was decided. See, e.g., Brown v. State, 306 So. 3d 719, 748 (Miss. 2020).

       Under 28 U.S.C. § 2254(c), “[a]n applicant shall not be deemed to have exhausted the

remedies available in the courts of the State, within the meaning of this section, if he has the

right under the law of the State to raise, by any available procedure, the question presented.”

Thus, after Grayson, no claim involving ineffective assistance of PCR counsel can be deemed

exhausted in this Court unless the Mississippi Supreme Court has considered the issue.




                                                  3
Therefore, if Hutto intends to pursue those unexhausted claims, he should seek a stay in this

Court so he can first present his claims in state court.

       If these claims are resolved in Hutto’s favor, he would have no need to return to this

Court; therefore, a stay pending the resolution of those claims is justified. The Court sees little

point in sending an incomplete case to the Fifth Circuit while related claims remain pending in

state court. If the case returns to this Court, Hutto’s claims will be exhausted. Because they will

not have been defaulted, Martinez will not apply. Coleman v. Goodwin, 833 F.3d 537, 540 (5th

Cir. 2016). The Court can then proceed to resolve the claims on a complete state-court record,

along with the remainder of Hutto’s case. Cullen v. Pinholster, 563 U.S. 170, 182 (2011).

       For these reasons, the Court denies without prejudice the joint motion for a briefing

schedule. Instead, Hutto will be given a deadline to inform this Court whether he intends to

return to state court to exhaust his ineffective-assistance-of-PCR-counsel claims. If Hutto elects

to return to state court, then he should move for a stay in this Court; otherwise, this Court will

assume that he has abandoned his unexhausted claims, and it will proceed with his exhausted

claims. Should Hutto believe that an amended petition is necessary before pursuing the

exhausted claims, the Court will consider a motion to that effect. In the meantime, all deadlines

will be held in abeyance.

       IT IS, THEREFORE, ORDERED that:

       1. Hutto’s Motion to Allow Discovery [19] is hereby GRANTED to the extent that

           Hutto’s MDOC records should be made available but DENIED to the extent that he

           seeks his mother’s medical records.




                                                  4
2. Hutto shall notify the Court, on or before August 9, 2021, whether he intends to

   return to state court to exhaust his claims of ineffectiveness of post-conviction

   counsel.

3. The Joint Motion for Revised Scheduling Order [25] is denied without prejudice, but

   all deadlines are held in abeyance until August 9, 2021.

4. Respondents’ motions for time [22, 26, and 27] are GRANTED.

SO ORDERED AND ADJUDGED this the 2nd day of July, 2021.


                                     s/ Daniel P. Jordan III
                                     CHIEF UNITED STATES DISTRICT JUDGE




                                         5
